DETAILED ACTION
Applicant’s amendment filed 2/17/2022 has been fully considered. 
Claims 10-24 are pending and have been examined. It is noted that there are two claims numbered “24”. Claims 1-9 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered “24”. The second claim 24 has been interpreted as claim 25.
Claim 20 is objected to because of the following informalities: “removing-pointers”, it is unclear the meaning of the dash.  Appropriate correction is required.
Double Patenting
Claims 10-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 9436618, 9959218, 10372627, 9298647 and 10698840.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“
” (claim 10, instant application) is analogous to 
“A memory device comprising: at least one physical memory location comprising at least one physical block address configured to store information representing data written using a first encryption/decryption method, wherein the information representing data is in a block; a read channel configured to read and decrypt information using a second encryption/decryption method; an apparatus configured to, in response to an indication that the information was written to the at least one physical memory location using the first encryption/decryption method, prevent the read channel from reading the at least one physical memory location using the second encryption/decryption method by at least: associating a flag with the at least one physical memory location; and returning zero content for the at least one physical memory location in response to the read channel using the second encryption/decryption method; and an indirection system comprising: at least one logical block address; a database configured to map the at least one logical block address to the at least one physical block address; and an apparatus configured to indicate the at least one logical block address inaccessible in response to the read channel using the second encryption/decryption method” (claim 1, patent 9436618) and analogous to
“A memory device comprising: at least one memory location configured to store information representing data written using a first encryption/decryption method, wherein the information representing data is in a block; a read channel configured to read and decrypt information using a second encryption/decryption technique; an apparatus configured to, in response to an encryption indication that the information was written to the at least one memory location using the first encryption/decryption method: generate a flag indicating information at a respective physical block address is invalid in response to an invalidity indication of a change in the encryption/decryption method from the first encryption/decryption method to the second, different encryption/decryption method; and prevent the read channel from reading the at least one memory location using the second encryption/decryption method by associating the flag with the at least one memory location and by returning zero content for the at least one memory location in response to the read channel using the second encryption/decryption method, wherein the at least one memory location is at least one physical block address; and an indirection system that comprises: at least one logical block address; and a database configured to map the at least one logical block address to the at least one physical block address. 2. The memory device of claim 1, wherein the apparatus configured to prevent the reading of the at least one memory location comprises a device for writing zeroes to the at least one memory location written in response to the read channel using the second encryption/decryption method” (claims 1-2, patent 9959218) and analogous to
“A system, comprising: an arrangement configured with: at least one physical memory location comprising at least one physical block address configured to store information representing data written using a first encryption/decryption method, wherein the information representing data is in a block; and a read channel configured to read and decrypt information using a second encryption/decryption method; an apparatus configured to, in response to an indication that the information was written to the at least one physical memory location using the first encryption/decryption method, prevent the read channel from reading the at least one physical memory location using the second encryption/decryption method by at least: associating a flag with the at least one physical memory location; and returning predefined or custom code for the at least one physical memory location in response to the read channel using the second encryption/decryption method, wherein the apparatus includes a device for writing a predefined or custom code to the at least one physical memory location written in response to the read channel using the second encryption/decryption method; and an indirection system comprising: at least one logical block address; a database configured to map the at least one logical block address to the at least one physical block address; and an apparatus configured to indicate the at least one logical block address inaccessible in response to the read channel using the second encryption/decryption method” (claim 1, patent 10372627) and analogous to
“A memory device comprising: at least one physical memory location for storing information representing data written using a first encryption/decryption method, wherein the information representing data is in a block and the at least one physical memory location is at least one physical block address; a read channel using a second encryption/decryption method for reading and decrypting information as written; an apparatus that prevents reading of the at least one physical memory location using the second encryption/decryption method, in response to an indication that the at least one physical memory location was written using the first encryption/decryption method; and an indirection system that comprises: at least one logical block address; a database that maps the at least one logical block address to the at least one physical block address including at least one flag indicating an encryption/decryption method used to write and read data from the physical block address; and an apparatus that makes the mapping of the at least one logical block address to the at least one physical block address inaccessible in response to the read channel using a second encryption/decryption method when the at least one physical block address is written using the first encryption/decryption method, the first encryption/decryption method being different from the second encryption/decryption method. 2. The memory device of claim 1 wherein the apparatus that prevents the reading of the at least one physical memory location written with the first encryption/decryption method using the second encryption method includes a device for writing zeroes to the at least one physical memory location written using a first encryption/decryption method” (claims 1-2, patent 9298647) and analogous to
“A memory device, comprising: at least one memory location configured to store information representing data written using a first encryption/decryption method; an indication system connected to the at least one memory location, wherein the indication system is configured to perform a mapping function and configured to produce an indication when a change in encryption for data is encountered; a read channel configured to read and decrypt information from the at least one memory location using a second encryption/decryption technique; and an apparatus, in response to an encryption indication that the information was written to the at least one memory location using the first encryption/decryption method configured to: generate a flag indicating the information at a respective physical address is invalid in response to an invalidity indication of a change in the encryption/decryption method from the first encryption/decryption method to the second encryption/decryption method; and prevent the read channel from reading the at least one memory location by associating the flag with the at least one memory location by writing zeroes to the at least one memory location. 2. The memory device of claim 1, wherein the apparatus configured to prevent the reading of the read channel of the at least one memory location comprises a device for writing zeroes to the at least one memory location written in response to the read channel using the second encryption/decryption method” (claims 1-2, patent 10698840).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 10-25 of the instant application and thus anticipate the claims of the instant application. Claims 10-25 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. There does not appear to be corresponding structure in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419